Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the sentence of the Wayne Circuit Court on the defendant’s first-degree murder conviction, and we remand this case to the trial court for resentencing on that conviction pursuant to MCL 769.25 and MCL 769.25a. See Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012); Montgomery v Louisiana, 577 US _; 136 S Ct 718; 193 L Ed 2d 599 (2016). The motion to hold application in *877abeyance is treated as a motion to add issue and is granted. The motions for peremptory reversal and for stay are denied. In all other respects, leave to appeal is denied, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). We do not retain jurisdiction.